Citation Nr: 1712356	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cancer of the larynx and neck.

2.  Entitlement to an increased rating for asthma, evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1964 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In November 2011, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In February 2013, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The remand instructions included a directive to retrieve the Veteran's complete medical records from Dr. Lefevre and Dr. Florian from 1969 to present.  However, the Veteran has since informed the VA that Dr. Florian is now deceased and all records from 1969 through 1989 are irretrievable.  The correspondence with Veteran and records from Dr. LeFevre are associated with the file.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2017, the Veteran submitted a timely Notice of Disagreement with a March 2017 rating decision denying an increased rating for the Veteran's service connected asthma.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).


FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange while stationed at Aberdeen Proving Grounds, and the Department of Defense database contains no record of possible exposure to mustard gas agent and/or lewisite.

2.  The Veteran's cancer of the larynx and neck is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for cancer of the larynx and neck have not been met.  38 U.S.C.A. 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnoses after discharge when all other evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis for Cancer of the Larynx and Throat

The Veteran contends that his diagnosed cancer of the larynx and throat are related to his time in active duty, October 1946 to March 1968.  Specifically, the Veteran states that he was exposed to various "gases and fumes" while performing his duties as a welder.  The Veteran further states that while stationed at Aberdeen Proving Ground, he underwent chemical and biological training, exposing him to nerve gas and mustard gas.  He also states his duties at Aberdeen in 1965 required him to enter bunkers used to store nerve gas and mustard gas wherein he was further exposed.  Finally, he stated to the VA examiner in 2015 that he believed he was exposed to Agent Orange during service.  The Veteran's military personnel records confirm he was stationed at Aberdeen Proving Ground in 1965 where he completed a course in welding and received a diploma to that effect.


As an initial matter, the Board notes that VA regulations only provide a presumption of herbicide exposure where the Veteran served in the Republic of Vietnam or the Korean DMZ during certain time periods.  38 C.F.R. § 3.307 (a)(6). In a case where a veteran is alleging herbicide exposure outside of those locations, the presumptive provisions do not apply and exposure must be determined on a case-by-case basis.  See 38 CFR 3.309(e); VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 1, § H.7.a.  Once it is established that a veteran was in fact exposed to a qualifying herbicide, VA will presume that a disease listed under 38 C.F.R. § 3.309 (e) is due to the exposure to herbicides.   As to potential exposure to Agent Orange while working at Aberdeen Proving Ground, VA's information regarding Agent Orange use at this location indicates that it was only used during the week of July 14, 1969 for defoliation testing along the shoreline.  "Information from Department of Defense (DoD) on Herbicide Tests and Storage Outside of Vietnam" (available at http://www.publichealth.va.gov/docs/agentorange /dod_herbicides_outside_vietnam.pdf ).  Thus, the Veteran could not have been exposed to Agent Orange during the time period indicated by his service records.  He has provided no other details as to how or why he believes he was exposed to Agent Orange.  Accordingly, the Board finds that the Veteran was not exposed to Agent Orange while stationed at Aberdeen Proving Grounds.

In the November 2011 hearing, the Veteran stated that while stationed at Fort Jackson, South Carolina he underwent "chemical and biological training".  However, according to the Department of Defense, "based on a review of record and information to date, there is nothing to indicate possible exposure to mustard agent.  Therefore, Veteran cannot be considered as having been exposed to mustard agent or lewisite.  No full body human testing noted.  Nothing of note associated with basic CBR training or exercises."  The Veteran's DD-214 shows he had basic CBR training, but DoD does not indicate that would have exposed him to mustard gas, as he claims.

The Board considered the Veteran's lay evidence in forming this decision.  However, a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service. Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Rather, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).

The Board finds the Veteran to be a credible witness, as his recounting of his experiences in service has remained consistent throughout the appeals process.  While the Veteran is undoubtedly competent to testify as to his experiences as a welder while in the service, to include his recollection of inhaling fumes, the Veteran is not competent to testify as to the chemical makeup of those fumes and their effect on the human body, as those are medical determinations.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran, claiming service connection for a back disorder, and his wife, lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation.")  In light of these facts, the Board has assigned more probative weight to the medical evidence on record, most notably the July 2015 VA examination.

Because the evidence of record does not indicate the Veteran was exposed to Agent Orange while at Aberdeen Proving Ground, nor that he was exposed to mustard gas and/or lewisite while stationed at Fort Jackson, the Board conclusively finds that no nexus can be drawn between the Veterans diagnosed cancer of the larynx and neck and the claimed mustard gas/lewisite or herbicide agent exposure.  

The Board further finds that the cancers are not directly related to service.  In making this determination, the Board relied on the Veteran's service and post-service medical records.

The Veteran's service treatment records are associated with the record and appear to be complete.  Beginning with the August 1964 entrance examination, the Veteran was listed as fit for military service.  The Board notes that the Veteran's service treatment records contain no evidence of an injury or complaint associated with cancer of the larynx or neck.  The Veteran's January 1968 separation examination is silent as to any existing conditions or injuries pertaining to the mouth and/or throat and notes the Veteran is qualified for separation.  The examiner also noted that the Veteran "denies injury or illness."  The Veteran does not contend that his cancer began during service.

The Veteran's post-service medical records are associated with the record and appear to be complete.  The Veteran was first diagnosed with cancer in 2005 after a laryngoscopy and biopsy of a right supraglottic lesion.  The Veteran then underwent radiation and chemotherapy followed by a right neck dissection in 2007 and a recurrence in 2008.  A VA examination from July 2015 reports that the larynx cancer has markedly affected his quality of life but failed to address the etiology of the Veteran's cancer of the larynx and neck.  Therefore, the case was returned for an addendum opinion, which was issued in June 2016.  The VA examiner did extensive research into the issue and possible linkage of welding fumes/exposures and throat cancer, but was unable to locate a single reference demonstrating a conclusive connection between welding fumes/exposures and throat cancer.  Though the medical records associated with the claims file do an excellent job at describing the Veteran's diagnosis and the development of his condition and treatment, these records are silent as to the etiology of the cancer.  Several notes in the medical records mention the Veteran previously used tobacco products, but none of the examiners went so far as to link the tobacco use to the current diagnosis of cancer of the larynx and neck.

The Board acknowledges that the Veteran has been service connected for asthma, as there is medical documentation of a causal relation between asthma and welding fumes.  However, as revealed by the examiner in the July 2015 medical examination, no link has been drawn between welding fumes and cancer of the larynx and neck as an occupational risk.  

As mentioned above, the Board has assigned the highest probative weight to the July 2015 examination report and the June 2016 addendum wherein the examiner specifically addressed the Veteran's occupation as a welder and the inhalation of toxic fumes.  As to Agent Orange exposure, the examiner could not state with certainty whether Agent Orange, or any other chemical, led to the development of the Veteran's cancer because the examiner could not independently determine if the Veteran was exposed to these chemicals.  The examiner concluded that if exposure to Agent Orange could be corroborated, "that would be rather persuasive evidence of the connection."  As discussed above, the Veteran was not exposed to Agent Orange or mustard gas.  The examiner also concluded that he is unaware of inhalation of toxic fumes as a result of welding being an occupational risk.  

Based on the aforementioned, a causal relationship between the present disability and the disease or injury incurred or aggravated during service cannot be established and service connection must be denied.  There is no medical evidence contrary to the VA examiner's negative opinions.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  The Veteran was also afforded a VA examination and opinion to assist in determining the etiology of his disability.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.

Additionally the Veteran provided testimony at a Board hearing in November 2011.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  The Board acknowledges that additional evidence was associated with the record after the most recent Supplemental Statement of the Case, however, the evidence largely related to issues not on appeal or was otherwise not relevant in the present case.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Service connection for cancer of the larynx and neck is denied.

	
REMAND

In March 2017, the Veteran submitted a timely Notice of Disagreement with a March 2017 rating decision denying an increased rating for the Veteran's service connected asthma.  The Veteran asserts that his condition has worsened since last evaluated and that an increased rating is therefore warranted.  A review of the record shows that the Veteran has not been furnished a new Statement of the Case in response to the March 2017 Notice of Disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with a Statement of the Case as to the issue of an increased rating for asthma.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


